Reasons For Allowance
Claims 1-7 are allowed.
	The following is an examiner’s statement of reasons for allowance: 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a comparison voltage generating unit configured to charge or discharge a comparison capacitor that generates a comparison voltage for comparison with the oscillation wave in correspondence with a DC output voltage outputted from the boost chopper,
an input increase detecting unit configured to detect whether a detection value corresponding to current flowing through the boost chopper has increased to or above a detection criterion, an output voltage detecting unit configured to detect whether the DC output voltage is at or above a lower limit voltage, and a discharging unit configured to discharge the comparison capacitor when the detection value has increased to or above the detection criterion and the DC output voltage is at or above the lower limit voltage.”.	Regarding Claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a comparison voltage generating unit configured to charge or discharge a comparison capacitor that generates a comparison voltage for comparison with the oscillation wave in correspondence with a DC output voltage outputted from the boost chopper,
an input increase detecting unit configured to detect whether a detection value corresponding to current flowing through the boost chopper has increased to or above a detection criterion, an output voltage detecting unit configured to detect whether the DC output voltage is at or above a lower limit voltage, and a discharging unit configured to discharge the comparison capacitor when the detection value has increased to or above the detection criterion and the DC output voltage is at or above the lower limit voltage.”.charging or discharging a comparison capacitor that generates a comparison voltage for comparison with the oscillation wave in correspondence with a DC output voltage outputted from the boost chopper, detecting whether a detection value corresponding to current flowing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JYE-JUNE  LEE/
Examiner, Art Unit 2838



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838